19-1873
United States v. Harris

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT
ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
24th day of November, two thousand twenty.

Present:
            DEBRA ANN LIVINGSTON,
                  Chief Judge,
            AMALYA L. KEARSE ,
            RICHARD C. WESLEY,
                  Circuit Judges.
_____________________________________

UNITED STATES OF AMERICA,

                          Appellee,

                 v.                                                19-1873

CHARLES GREEN , a/k/a C, AKUAN JOHNSON, a/k/a
Bleek, VINCENT HARRELL, a/k/a VI, KENNETH
WILSON, a/k/a KB, JEROME BELL, a/k/a Little Bleek,
RACHEL MILLARD , a/k/a R, JOLENE BARRETT, MISTI
EVANS, a/k/a Misti Card, AMANDA KAMP,

                          Defendants,

ALONZO LAMAR HARRIS, a/k/a L,

                  Defendant-Appellant.
_____________________________________

For Defendant-Appellant:                   PAÚL CAMARENA, Chicago, IL

                                                1
For Appellee:                                CARINA H. SCHOENBERGER (Nicolas Commandeur, on
                                             the brief), Assistant United States Attorney, for
                                             Antoinette T. Bacon, Acting United States Attorney for
                                             the Northern District of New York, Syracuse, NY

       Appeal from a judgment of the United States District Court for the Northern District of

New York (Suddaby, C.J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Defendant-Appellant Alonzo Lamar Harris (“Harris”) appeals from a judgment of the

United States District Court for the Northern District of New York (Suddaby, C.J.), convicting

him of methamphetamine distribution conspiracy and money laundering conspiracy.              Harris

argues that the district court erred by failing to order a psychiatric evaluation and to make formal

findings on the record regarding his competence to stand trial. In assessing whether the district

court abused its discretion, see United States v. DiMartino, 949 F.3d 67, 71 (2d Cir. 2020), we

assume the parties’ familiarity with the underlying facts, the procedural history of the case, and

the issues on appeal.

                                         *        *       *

       “It is well established that the Due Process Clause . . . prohibits the criminal prosecution

of a defendant who is not competent to stand trial.”      Medina v. California, 505 U.S. 437, 439

(1992). “A defendant is considered competent if he has sufficient present ability to consult with

his lawyer with a reasonable degree of rational understanding and has a rational as well as factual

understanding of the proceedings against him.” United States v. Oliver, 626 F.2d 254, 258 (2d

Cir. 1980) (internal quotation marks, citation, and alterations omitted).        By contrast, “[a]

defendant is not competent, and the criminal proceeding against him may not progress, when his



                                                  2
mental condition is such that he lacks the capacity to understand the nature and object of the

proceedings against him, to consult with counsel, and to assist in preparing his defense.” United

States v. Kerr, 752 F.3d 206, 215 (2d Cir. 2014) (internal quotation marks and citation omitted).

        A district court must “order a hearing” either on motion or “sua sponte to determine the

mental competence of a defendant ‘if there is reasonable cause to believe that the defendant may

presently be suffering from a mental disease or defect rendering him mentally incompetent.’”

United States v. Quintieri, 306 F.3d 1217, 1232 (2d Cir. 2002) (emphasis added) (quoting 18

U.S.C. § 4241(a)). To aid in its competency assessment, the district court “may order that a

psychiatric or psychological examination of the defendant be conducted.”              18 U.S.C. § 4241(b).

As this permissive language makes plain, a district court need not order a psychological

examination whenever the defendant’s competency to stand trial is questioned.                  A court may

assess the need for a competency hearing based “on [its] observation of the defendant during the

proceedings.” United States v. Vamos, 797 F.2d 1146, 1150 (2d Cir. 1986); see also, e.g., United

States v. Sovie, 122 F.3d 122, 128 (2d Cir. 1997) (affirming the denial of a psychiatric examination

where the district court personally observed the defendant participate in his defense). “Whether

‘reasonable cause’ to hold a hearing exists is a highly particularized assessment that ‘varies in each

case.’” DiMartino, 949 F.3d at 71 (quoting United States v. Zhou, 428 F.3d 361, 379 (2d Cir.

2005)).1

        Harris contends that the district court abused its discretion because it neither ordered a

competency evaluation nor made formal findings regarding his competence.                      According to




1
  Harris is incorrect to assert that a district court must order a psychiatric evaluation whenever defense
counsel suggests one is required. Defense counsel’s assessment is but one factor a district court may
consider in determining how to proceed. See Kerr, 752 F.3d at 218.


                                                      3
Harris, the district court had reasonable cause to question his competency based upon: his refusal

to meet or work with his fourth attorney, Dana VanHee (“VanHee”), prior to trial; his “expletive

filled tirade” against VanHee; his belief that an order of the Attorney General revoked “half of the

evidence” in the case; VanHee’s letter to the court expressing “concerns regarding [Harris’s]

mental state” and opining “that the Court should order a psychiatric exam”; and the district court’s

statement that it was close to ordering such an exam. Appellant’s Br. at 8–12. We disagree.

       Harris’s behavior prior to trial was not “so ‘erratic’ that it should have given the district

court reason to doubt his competency.”       Kerr, 752 F.3d at 217 (holding that the defendant’s

“refusal to cooperate or communicate with his attorneys,” frivolous “defensive theories,” and

“belligerent attitude” did not require the court to question the defendant’s competency). The

district court observed and “directly questioned” Harris at over ten pretrial conferences, and Harris

consistently responded coherently, “evidenc[ing] no confusion or lack of understanding,” Oliver,
626 F.2d at 258–59 (holding that the district court did not abuse its discretion by declining to order

a competency examination where the defendant gave responsive answers to the district court’s

questions throughout the proceedings). And Harris’s other attorneys provided the district court

with no reason to believe that Harris “had any difficulty in assisting in preparation or in

comprehending the nature of the proceedings.” See United States v. Kirsh, 54 F.3d 1062, 1071

(2d Cir. 1995) (noting that defense counsel’s ability to work with his client “‘provide[d] substantial

evidence of the defendant’s competence’” (quoting Vamos, 797 F.2d at 1150)).

       To the contrary, Harris’s second attorney informed the district court that he and Harris had

exchanged numerous emails regarding a strategy to contest the weight of the drugs for which

Harris was responsible. And Harris’s third attorney told the district court that he met with Harris

for over two hours to go through the indictment and some of Harris’s prior correspondence


                                                  4
regarding the case. Granted, Harris raised the mistaken belief at one conference that an order of

the Attorney General barred the introduction of wiretap evidence in his case. But the district

court appropriately credited this misconception to Harris’s lack of legal training, not any

incompetence.

       Of Harris’s four attorneys, only VanHee suggested that the court order a mental

examination, principally due to Harris’s tirade against him and refusal to engage with him when

they first met. But the district judge—who had “substantially longer experience” in dealing with

Harris by that point than did VanHee, Kerr, 752 F.3d at 218—determined that Harris was frustrated

he couldn’t screen VanHee before VanHee’s appointment as counsel, not because Harris had any

incapacity. Ultimately, VanHee never formally moved for a competency examination or hearing.

And Vanhee admitted at the final pretrial conference that Harris’s earlier refusal to meet and work

with him reflected an unwillingness, not an inability, to do so, noting they couldn’t communicate

“by [Harris’s] own choice.” Appellee’s App’x at 141.

       Indeed, Harris’s behavior at trial indicated he understood the nature of the proceedings and

could assist in his defense.    See Kirsh, 54 F.3d at 1070 (“[T]he failure to conduct a full

competency hearing is not a ground for reversal when the defendant appeared to be competent

during trial, and the district court’s view of the defendant’s competency based on its observations

at trial is entitled to deference.”). The district court observed Harris hand VanHee notes and

participate in VanHee’s questioning of witnesses during the trial. See Tr. at 802–03. VanHee

agreed with the district court’s observations, noting that he even adopted some of Harris’s ideas

and proposed lines of questioning. See Tr. at 803; see also Sovie, 122 F.3d at 128 (affirming a

competency determination where the district court “personally observ[ed] that [the defendant] was




                                                5
a knowing participant in his defense” in that “[h]e took notes, conversed with counsel, and reacted

reasonably to the admission of evidence”).

       Nor did the district court necessarily abuse its discretion by declining to make formal

findings regarding Harris’s competency to stand trial.        To be sure, we have held that, “[i]n

exercising its discretion, the district court must ‘make findings on the record concerning the

defendant’s competency where the facts presented to the court warrant such an inquiry.’”

Dimartino, 949 F.3d at 71 (quoting United States v. Auen, 846 F.2d 872, 878 (2d Cir. 1988)); cf.

United States v. Arenburg, 605 F.3d 164, 170–72 (2d Cir. 2010) (per curiam) (remanding for

findings where the defendant “made repeated references to ‘radio raves,’ ‘microwave channels,’

and a conspiracy involving MGM Studios and the government with the object of publicly

broadcasting his thoughts”); Auen, 846 F.2d at 878–79 (remanding for findings where the

defendant relayed stories that could “only be characterized as the product of a disturbed mind” as

well as “various irrational, paranoid beliefs” regarding his prosecution, including a fear of

“psychopolitical terrorism”).    But the facts presented to the district court in this case did not

warrant such an inquiry.

       And in any event, the district court made detailed findings concerning Harris’s

competency. The district court memorialized its observations at trial concerning Harris’s active

participation in his defense; and, at sentencing, the district court described in detail the history of

the proceedings. It concluded that Harris sought to “employ a purposeful strategy to obstruct the

criminal proceedings . . . to create appellate issues in the face of overwhelming evidence of his

guilt,” including by promising to pay fellow inmates to discredit the testimony of cooperating

witnesses and refusing to work with numerous “extremely competent and experienced attorneys .

. . [,] making baseless and outrageous accusations against them.” Appellant’s App’x at 34–35.


                                                  6
Along with its general observations throughout the proceedings, these remarks more than suffice

to establish that remand is neither necessary nor warranted.

       We have considered Harris’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                                     FOR THE COURT
                                                     Catherine O’Hagan Wolfe, Clerk




                                                7